—Order affirmed without costs. Memorandum: Plaintiff was injured when he slid 25 to 30 feet down a frost-covered plywood roof, from the peak to the eave, while attempting to unload felt at the peak of the roof. Supreme Court properly granted that part of plaintiff’s motion seeking partial summary judgment on the issue of liability under Labor Law § 240 (1). The test for determining whether Labor Law § 240 (1) applies is whether the manner of injury is “the type of hazard that Labor Law § 240 (1) was designed to protect against” (Doty v Eastman Kodak Co., 229 AD2d 961, lv dismissed in part and denied in part 89 NY2d 855; see, Moore v Elmwood-Franklin School, 249 AD2d 923, lv denied 92 NY2d 1001). The contemplated hazards of Labor Law § 240 (1) are those “directly flowing from the application of the force of gravity to an object or person” (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501) or those “related to the effects of gravity’ (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). Defendant provided no roof brackets, toe boards, safety lines, belts or other safety devices. Plaintiff was prevented from falling off the roof only because nails on the roof snagged his pants and stopped him. Plaintiffs slide down the roof was caused by the effects of gravity and is the type of hazard contemplated by Labor Law § 240 (1). Moore v Elmwood-Franklin School (supra) is not to the contrary. There the plaintiff slid several feet down a roof, but his injury was caused by his contact with hot tar. In Doty v Eastman Kodak Co. (supra), the plaintiff slipped on a sloped roadway as she was trying to slide down the embankment.
All concur except Hayes and Balio, JJ., who dissent in part and vote to modify in the following Memorandum.